                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI

JOANN HARPER, individually and as                )
Plaintiff ad Litem for David C. Harper, deceased )
606 E. Porter Ridge Court                        )
Kearney, Missouri 64060                          )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )     Case No.
                                                 )
UNITED STATES OF AMERICA                         )
Serve: Office of Chief Counsel                   )
       U.S. Department of Veteran Affairs        )
       Building 25, Room 308                     )
       1 Jefferson Barracks Drive                )
       St. Louis, Missouri 63125                 )
and                                              )
                                                 )
MISSOURI DEPARTMENT OF PUBLIC                    )
SAFETY                                           )
Serve: Sandy Karsten, Director                   )
       Office of the Director                    )
       Missouri Department of Public Safety      )
       1101 Riverside Drive                      )
       Lewis & Clark Building, 4th Floor West )
       P.O. Box 749                              )
       Jefferson City, Missouri 65102            )
                                                 )
and                                              )
                                                 )
MISSOURI VETERANS COMMISSION                     )
Serve: Paul Kirchoff, Executive Director         )
       Missouri Veterans Commission              )
       205 Jefferson Street                      )
       12th Floor Jefferson Building             )
       P.O. Drawer 147                           )
       Jefferson City, Missouri 65102            )
                                                 )
                                                 )
                      Defendants.                )

                                       COMPLAINT
                            (Allegations Common to All Counts)




                                     1
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 1 of 17
       COMES NOW Plaintiff Joann Harper, and for her allegations common to all counts of this

Complaint against Defendants states and alleges:

       1.       At all material times, Decedent David C. Harper was a veteran of the United States

Armed Forces, who resided at the Missouri Veterans Home – Cameron (MVHC), 1111 Euclid

Avenue, Cameron, Missouri 64429. As a resident of MVHC, Decedent David C. Harper also

received medical care there.

       2.       This action is brought in accordance with the Missouri Wrongful Death Statute

RSMO § 537.080 et seq.

       3.       At all material times, Plaintiff Joann Harper was the wife of Decedent David C.

Harper. Plaintiff Joann Harper resides at the above captioned address in Kearney, Clay County,

Missouri. Plaintiff Joann Harper is a proper party to bring this suit in the wrongful death of

Decedent David C. Harper pursuant to R.S.Mo. § 537.080 (1).

       4.       Plaintiff Joann Harper in her capacity of Plaintiff ad Litem brings this action

pursuant to R.S.Mo. §§ 537.020 and 537.021, under the Missouri survival statute, for the loss of

chance of recovery of her husband, Decedent David C. Harper, who died on May 3, 2019.

       5.       Defendant United States of America (Defendant USA) is a government entity that

is responsible for formally recognizing and certifying state veterans’ homes that participate in the

United States Veterans Administration’s State Veterans Home program, including, in particular,

MVHC. Defendant USA also is responsible for surveying the facility annually to make sure that it

continues to meet VA standards. Defendant USA also is responsible for employing staff,

implementing policies, and conducting training at MVHC.




                                        2
            Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 2 of 17
         6.       Defendant Missouri Department of Public Safety (DPS) is a government entity of

the state of Missouri. Among other things, it comprises the Missouri Veterans Commission, which

operates and manages state veterans’ homes across the state, including MVHC.

         7.       Defendant Missouri Veterans Commission (MVC) is a Missouri state agency and

division of the Missouri Department of Public Safety, established to aid veterans, their dependents,

and legal representatives by providing information regarding the rights of veterans and their

dependents and to help veterans access their benefits through the state and federal government.

Defendant MVC operates and manages state veterans’ homes across Missouri, including MVHC.

         8.       Missouri law, section 41.127, RSMo., requires state veterans’ homes, including

MVHC, to participate in the per diem grant program administered by the United States Veterans

Administration (VA). To receive the per diem, Missouri state veterans’ homes, including MVHC,

must meet the VA standards set forth at 38 C.F.R. §51.100, et seq. Among other things, these VA

standards require state veterans’ homes, including MVHC, to meet several safety standards and

outline the facility, staffing, and service requirements applicable to such state-sponsored veterans’

homes.

         9.       This Court has jurisdiction over this matter pursuant to Title 28, U.S.C. § 2671, et

seq., the Federal Tort Claims Act, and pursuant to Title 28, U.S.C. § 1346. This Court has

supplemental jurisdiction pursuant to 28 U.S.C. 1367. This case arises in the State of Missouri,

more specifically the Western District of Missouri. Venue lies in this Court as the negligent acts

complained of occurred in Clinton County, Missouri, pursuant to 28 U.S.C. § 1391.

         10.      Plaintiff timely filed an administrative claim “Form 95” for personal injury with

the Department of Veterans Affairs. Such claim was received by the Department of Veteran

Affairs on March 3, 2021. More than five (5) months have elapsed since the filing of the




                                          3
              Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 3 of 17
administrative claim with no final disposition of such claim.

       11.     At all material times, the health care providers and/or personnel who attended

Decedent David C. Harper on his admissions and health care treatment at MVHC, from April 3,

2013, until his death on May 3, 2019, directly and indirectly were employed as agents, servants

and employees of Defendants.       In doing and omitting to do all the things alleged herein,

Defendants’ agents, servants, and employees were acting within the scope and course of their

employment as health care providers and/or personnel for Defendants, and Decedent David C.

Harper was monitored and treated by Defendants’ agents, servants, and employees.

                               CONSTITUTIONAL OBJECTIONS

       12.     Plaintiff wishes to raise as early as possible Constitutional objections concerning

recent legislation concerning medical malpractice/negligence actions.

       13.     House Bill 393, enacted in 2005, and numerous particular provisions therein,

violate the Missouri Constitution and are therefore invalid and without legal effect, as more fully

discussed herein.

       14.     House Bill 393 violates the requirements in Article III, Section 23 of the Missouri

Constitution that a bill have only a single subject and that that subject be clearly expressed in its

title. The title of HB393 purports to repeal various statutes and enact in lieu thereof twenty-three

new sections relating to claims for damages and payment thereof. This title is unconstitutionally

under-inclusive because the bill addresses multiple subjects and because some of the provisions

enacted under the bill relate to claims other than claims for damages.

       15.     Section 538.210 of the Revised Statutes of Missouri, which purports to limit

Plaintiffs’ recovery for non-economic damages against a health care provider in an action for




                                      4
          Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 4 of 17
damages for personal injury or death arising out of the rendering of or the failure to render health

care services, violates:

               a. Plaintiffs’ rights to equal protection of the law, guaranteed by Article I, Section

                   2 of the Missouri Constitution, because: (1) the cap on non-economic damages

                   irrationally treats plaintiffs in medical malpractice cases differently than

                   plaintiffs in other tort cases, (2) the cap on non-economic damages irrationally

                   treats plaintiffs with severe injuries and large economic damages differently

                   than plaintiffs with little economic damages, (3) the cap on non-economic

                   damages irrationally treats plaintiffs injured by one tortfeasor differently than

                   plaintiffs injured by multiple tortfeasors, (4) the cap on non-economic damages

                   irrationally treats plaintiffs injured by one act, or occurrence, of negligence

                   differently than plaintiffs injured by multiple acts, or occurrences, of

                   negligence, (5) the denial of pre-judgment interest in medical malpractice cases

                   is an arbitrary and irrational distinction between plaintiffs injured by health care

                   providers and plaintiffs injured by other tortfeasors and (6) the cap on punitive

                   damages irrationally treats plaintiffs in tort actions where the defendant pleads

                   guilty to or is convicted of a felony differently than plaintiffs in actions where

                   a criminal prosecution of the defendant is not pursued or is unsuccessful;

               b. Plaintiffs’ rights to due process of law, guaranteed by Article I, Section 10 of

                   the Missouri Constitution, because it unreasonably deprives the plaintiff of full

                   and fair compensation for their injuries;




                                      5
          Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 5 of 17
               c. Plaintiffs’ rights to a certain remedy for every injury, guaranteed by Article I,

                   Section 14 of the Missouri Constitution, because the statute fails to provide a

                   reasonable substitute for the damages denied to plaintiffs under the statute;

               d. Plaintiffs’ rights to trial by jury, guaranteed by Article I, Section 22(a) of the

                   Missouri Constitution, because the right to trial by jury as provided for in the

                   Constitution includes the right to have a jury determine all of the plaintiffs’

                   damages without interference by the legislature;

               e. the separation of powers, established by Article II, Section 1 of the Missouri

                   Constitution, because it is within the fundamental and inherent function of the

                   courts, not the legislature, to remit verdicts and judgments; and

               f. the prohibition against special laws granting to any corporation, association, or

                   individual any special or exclusive right, privilege or immunity, established by

                   Article III, Section 40 (28) of the Missouri Constitution, because the cap (1)

                   arbitrarily distinguishes between slightly and severely injured plaintiffs, (2)

                   arbitrarily distinguishes between plaintiffs with identical injuries and (3)

                   arbitrarily distinguishes between individual types of injuries.

       16.     Furthermore, application of § 538.210, which purports to limit plaintiffs’ recovery

for noneconomic damages against a healthcare provider in an action for personal injury arising out

of the rendering or failure to render health care services, would violate the proscription against

retroactive laws found in Article I, Section 13 of the Missouri Constitution.

       17.     Section 538.225 of the Revised Statutes of Missouri, which requires plaintiffs’

counsel to submit an affidavit stating that counsel has obtained the written opinion of a legally

qualified health care provider that each defendant had breached the applicable standard of care,




                                     6
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 6 of 17
purports to limit the definition of “legally qualified health care provider” to those who either are

practicing or have recently practiced the same specialty as the defendant, and purports to require

the court to dismiss the action if either plaintiff’s counsel fails to submit said affidavit or, after in

camera review of the written opinion, the court determines that there is not probable cause to

believe that a qualified and competent health care provider will testify that the Plaintiff was injured

due to medical negligence by a defendant, violates:

                a. Plaintiffs’ rights to open courts and a certain remedy for every injury,

                    guaranteed by Article I, Section 14 of the Missouri Constitution;

                b. Plaintiff’s rights to trial by jury, guaranteed by Article I, Section 22(a) of the

                    Missouri Constitution;

                c. the separation of powers, established by Article II, Section 1 of the Missouri

                    Constitution; and

                d. the requirement that any law amending or annulling a Supreme Court rule of

                    practice, procedure, or pleading be limited to that purpose, established by

                    Article V, Section 5 of the Missouri Constitution.

        18.     Section 490.715 of the Revised Statutes of Missouri, which purports to transfer

from the jury to the court the authority to determine the value of medical treatment rendered to the

Decedent, violates Plaintiffs’ rights to trial by jury as guaranteed by Article I, Section 22(a) of the

Missouri Constitution, because the right to trial by jury as provided for in the Constitution includes

the right to have a jury determine all of the plaintiff’s damages without interference by the

legislature.

        19.     Section 408.040 of the Revised Statutes of Missouri, which purports to establish

different rates for the calculation of post-judgment interest in tort and non-tort actions, as well as




                                      7
          Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 7 of 17
different rates for the calculation of pre- and post-judgment interest in tort actions, violates

Plaintiffs’ right to equal protection of the law, guaranteed by Article I, Section 2 of the Missouri

Constitution.

        20.     Section 538.300 of the Revised Statutes of Missouri, which purports to exempt tort

claims against health care providers from the statutory requirements for payment of pre- and post-

judgment interest set forth in Section 408.040 of the Revised Statutes of Missouri, violates

plaintiffs’ right to equal protection of the law, guaranteed by Article I, Section 2 of the Missouri

Constitution and the prohibition against special laws granting to any corporation, association, or

individual any special or exclusive right, privilege or immunity, established by Article III, Section

40 (28) of the Missouri Constitution.

        21.     Section 537.067 of the Revised Statutes of Missouri, which purports to eliminate

the joint and several liability of tort defendants who are found to bear less than fifty-one percent

(51%) of the fault for plaintiff’s injuries, and to prohibit any party from disclosing the impact of

this provision to the jury, violates:

                a. Plaintiffs’ right to due process of law, guaranteed by Article I, Section 10 of the

                    Missouri Constitution, because it may unreasonably deprive the plaintiffs of full

                    compensation for their injuries; and

                b. Plaintiffs’ right to a certain remedy for every injury, guaranteed by Article I,

                    Section 14 of the Missouri Constitution, because the statute fails to provide a

                    reasonable substitute for the damages denied to plaintiffs under the statute.

         22.     Furthermore, the application of §537.067, which purports to eliminate joint and

several liability of tortfeasors who are found to bear less than fifty-one percent (51%) of the fault

 for plaintiffs’ injuries, and to prohibit any party from disclosing the impact of this provision to




                                      8
          Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 8 of 17
  the jury, would violate the proscription against retroactive laws found in Article I, Section 13.

                                    FACTUAL ALLEGATIONS

        23.     Decedent David C. Harper was a resident of MVHC from April 3, 2013, until May

2, 2019.

        24.     At admission to MVHC, Decedent had a medical diagnosis of atrial fibrillation,

among other things.

        25.     Decedent’s doctor prescribed a blood thinner, Eliquis, to help prevent clots from

developing in Decedent’s body secondary to the irregular pumping of his heart due to atrial

fibrillation.

        26.     The nursing staff at MVHC administered Eliquis to Decedent at the prescribed

dosage of five milligrams every twelve hours from a start date of August 9, 2018, until March 11,

2019, when Decedent’s doctors ordered the medication temporarily held pending Decedent’s

scheduled colon and hernia surgery on March 15, 2019, at North Kansas City Hospital.

        27.     While hospitalized at North Kansas City Hospital following this surgery, Decedent

received the injectable blood thinner Lovenox, to prevent the development of clots in his heart and

legs.

        28.     Upon Decedent’s discharge from North Kansas City Hospital and transfer back to

MVHC on March 25, 2019, his doctors ordered that MVHC resume administering Eliquis to him

at the prescribed dosage of five milligrams every twelve hours.

        29.     Despite this discharge order, MVHC staff failed to resume administration of Eliquis

at the prescribed dosage after Decedent returned to MVHC on March 25, 2019.

        30.     On April 26, 2019, Decedent was diagnosed with a urinary tract infection and

started on Cipro, an oral antibiotic.




                                       9
           Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 9 of 17
       31.     In late April 2019, Decedent’s family members observed changes in his condition,

including extreme lethargy and an inability to stay awake. Decedent’s daughter reported these

changes to VA Nurse Patty Church on April 30, 2019.

       32.     On the morning of May 1, 2019, Decedent suffered a seizure that lasted about six

seconds. Approximately two hours later, Dr. Fred Kiehl examined Decedent and reviewed his list

of medications. Believing that the antibiotic Cipro had lowered Decedent’s seizure threshold and

triggered the seizure, Dr. Kiehl ordered a blood level of Keppra, Decedent’s seizure medicine, and

ordered that Decedent receive Ativan if he experienced more seizures.

       33.     At approximately 7:37 p.m. on the evening of May 1, 2019, MVHC staff observed

that Decedent had a low temperature of 95.7 degrees Fahrenheit and a low blood pressure of

100/57.

       34.     Later the same evening, Decedent’s son visited him at MVHC and reported to

MVHC staff his concern that Decedent was sweating profusely. Although MVHC staff informed

Decedent’s son that Decedent did not have a fever, MVHC staff placed a fan in Decedent’s room

due to Decedent’s profuse sweating.

       35.     At about 5:00 a.m. on May 2, 2019, MVHC staff observed that Decedent was

experiencing labored breathing, rapid pulse, and low oxygen saturations that did not increase above

90 percent even after he was placed on oxygen. They also observed that he had suffered multiple

additional seizures.

       36.     At about 5:38 a.m. on May 2, 2019, Decedent was transported to Cameron Regional

Hospital, where the emergency department treated and stabilized him. Concerned about

Decedent’s hypotension, respiratory distress, and the possibility that he might have suffered an




                                      10
          Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 10 of 17
acute heart attack, Cameron Regional Hospital transferred him to North Kansas City Hospital,

which admitted him to its intensive care unit.

       37.     Doctors at North Kansas City Hospital determined that Decedent had not suffered

an acute heart attack. Because Decedent’s accompanying MVHC records inaccurately indicated

that he was chronically anticoagulated with Eliquis due to atrial fibrillation, however, they initially

treated him primarily for low blood pressure and congestive heart failure.

       38.     After the admitting physician at North Kansas City Hospital noticed some swelling

in Decedent’s right leg, however, she ordered a doppler study of the leg. The results revealed that

Decedent was suffering from deep vein thrombosis (DVT), with blood clots in the deep veins of

his right leg and thigh.

       39.     A CT angiogram of Decedent’s chest then revealed extensive thromboemboli

(blood clots that traveled to the lung) partially occluding the major blood vessels of both lungs and

causing right-sided heart strain.

       40.     North Kansas City Hospital personnel administered heparin, an intravenous blood

thinner, to try and dissolve the clots. Because they were relying upon the inaccurate list of

Decedent’s medications that Defendant provided and, therefore, believed that Decedent already

was chronically anticoagulated with Eliquis, the treating hospitalist and pharmacist at North

Kansas City Hospital ordered and administered a lower-than-recommended starting dose of

heparin without a loading dose. This resulted in a sub-therapeutic initial emergency heparin

treatment for the pulmonary embolus.

       41.     While Decedent’s condition stabilized for a short time following administration of

heparin, he again experienced respiratory distress, falling blood pressure, and more seizures. He




                                     11
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 11 of 17
died at 4:09 a.m. on May 3, 2019, of extensive pulmonary emboli, causing right heart strain,

cardiogenic shock, and respiratory failure.

       42.     A subsequent internal investigation revealed that MVHC failed to re-start

Decedent’s prescribed dosage of Eliquis upon readmission to MVHC on March 25, 2019, due to a

computer programming error. This error caused Eliquis to appear “grayed out” or discontinued on

Decedent’s Medication Administration Record (MAR), which the nursing staff used to administer

medications. As a result of this error, MVHC personnel failed to administer the prescribed twice-

daily dosage of Eliquis to Decedent from March 12, 2019, until he went to the hospital on May 2,

2019, with fatal blood clots.

                                           COUNT I
                                        (Wrongful Death)

       COMES NOW Plaintiff Joann Harper and for Count I of this Complaint against

Defendants, pursuant to R.S.Mo. §537.080, states and alleges:

       43.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as

though fully set forth herein.

       44.     Defendant USA, operating through its agents, servants or employees had a duty to

Decedent David C. Harper to provide medical care in accordance with the accepted standards of

care for physicians and nursing homes providing medical care, including the proper and timely

administration of Decedent’s required medication and the proper and timely diagnosis and

treatment of Decedent’s medical conditions and disease processes; Defendant USA further had a

duty, by and through its agents, servants and employees to provide proper medical care to the

patients and residents at the Missouri Veterans’ Home – Cameron, and, in particular to Decedent

David C. Harper.




                                     12
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 12 of 17
       45.     Defendants, through their agents, servants and employees, breached said duties by

negligently failing to measure up to the standards of due care required by members of Defendants’

profession in the following particulars, to wit:

               a. They failed to administer the blood thinner, Eliquis, to Decedent David C.

                   Harper in the dosage prescribed to prevent the development of blood clots;

                   and/or

               b. They failed to respond to Decedent David C. Harper’s distress and change of

                   condition in a timely manner; and/or

               c. They provided an inaccurate list of Decedent David C. Harper’s medications on

                   May 2, 2019, to Cameron Regional Hospital and North Kansas City Hospital,

                   thereby delaying the diagnosis and appropriate treatment of Decedent’s

                   pulmonary embolus; and/or

               d. They failed to properly manage Decedent David C. Harper’s anti-coagulation

                   medication and/or therapy; and/or

               e. They failed to properly monitor and/or assess Decedent David C. Harper’s anti-

                   coagulation medication and/or therapy; and/or

               f. They failed to properly monitor and/or assess Decedent David C. Harper’s INR

                   blood levels; and/or

               g. They failed to administer Decedent David C. Harper’s anti-coagulation

                   medication; and/or

               h. They failed to properly monitor and assess Decedent David C. Harper’s

                   physical

                   condition; and/or




                                     13
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 13 of 17
                 i. They failed to carry out the orders and/or instructions of Decedent David C.

                    Harper’s physician; and/or

                 j. They failed to timely transfer Decedent David C. Harper to a facility which could

                    provide him adequate care; and/or

                 k. They failed to properly supervise its employees, agents, and/or servants who

                    were responsible for the care and treatment of Decedent David C. Harper;

                    and/or

                 l. They failed to be adequately staffed; and/or

                 m. They failed to provide proper anti-coagulation therapy and/or medication to

                    Decedent David C. Harper; and/or

                 n. They failed to prevent the development of blood clots in Decedent David C.

                    Harper; and/or

                 o. They failed to provide proper nourishment and/or nutrition to Decedent David

                    C. Harper; and/or

                 p. They failed in further particulars presently unknown to Plaintiff, but which are

                    believed will be discovered upon proper discovery within the litigation.

       46.       As a direct and proximate result of the negligence of Defendants, Decedent David

C. Harper was caused injury that resulted in his death.

       47.       As a direct and proximate result of the negligence of Defendants, Decedent David

C. Harper suffered and endured prior to his death a significant level of physical and mental pain

and suffering.

       48.       As a direct and proximate result of the negligence of Defendants, Plaintiff Joann

Harper, as the wife and heir at law of Decedent David C. Harper, has suffered mental anguish,




                                     14
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 14 of 17
suffering, and bereavement; loss of society, companionship, comfort, and protection; loss of

marital care, attention, advice and counsel; loss of parental care, training, guidance, and education;

and reasonable funeral expenses.

       WHEREFORE, Plaintiff Joann Harper prays for judgment against Defendants under Count

I of this Complaint, for just and fair compensation adequate to compensate Plaintiff for the injuries

and damages suffered and incurred in the past and will continue to suffer and incur in the future,

as well as for Plaintiff’s costs herein incurred and expended, and for such and further relief as the

Court may deem just and necessary under the circumstances.

                                           COUNT II
                            (Loss Chance of Recovery and/or Survival)

       COMES NOW Plaintiff Joann Harper, as Plaintiff ad Litem for David C. Harper, deceased,

and for Count II of this Complaint against Defendants, and alleges:

       49.     Plaintiff ad Litem Joann Harper hereby incorporates each of the preceding

paragraphs as though fully set forth herein.

       50.     Defendants through their agents, employees, and/or servants while within the scope

of their employment, owed a duty to Decedent David C. Harper to possess and use the degree of

skill and learning ordinarily used under the same or similar circumstances by members of

Defendantss profession; Defendants further had a duty to provide proper medical care to patients

and, in particular to Decedent David C. Harper.

       51.     Defendants breached said duties and were negligent in failing to use that degree of

skill, care, learning, and judgment ordinarily used under the same or similar circumstances by

members of its profession as stated herein and incorporated by reference.




                                     15
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 15 of 17
       52.     As a direct and proximate result of the negligence and wrongdoing of Defendants

as aforesaid, Decedent David C. Harper, who prior thereto had a material chance of survival and/or

recovery, lost such chance for survival and/or recovery due to the negligence of Defendants.

       53.     As a direct and proximate result of the negligence of Defendants, Decedent David

C. Harper was caused to be damaged and injured as follows: he suffered a loss of a material chance

of recovery; he suffered much greater pain of body and mind due to the negligent treatment by

Defendants; he suffered a reduced life expectancy; he incurred reasonable and necessary medical

expenses, including but not limited to, hospital bills, doctor’s bills, and other related bills for

medical treatment, the exact amount of which is unknown at this time; he suffered a loss of his

enjoyment of life; that his injuries were permanent and progressive, and he suffered permanent

injuries, disabilities, and a loss of chance of recovery.

       54.     As a direct result of the loss of survival and/or recovery of Decedent David C.

Harper, Joann Harper as Plaintiff ad Litem seeks recovery of such damages that Decedent David

C. Harper suffered between the time of his injuries and the time of his death, and for the recovery

of which the decedent might have maintained an action had death not ensued; further, Plaintiff

seeks damages for the pecuniary loss suffered by reason of the death of Decedent David C. Harper,

including funeral expenses and the reasonable value of the services, consortium, companionship,

comfort, instruction, guidance, counsel, training, and support which Plaintiff has been deprived by

reason of the death of David C. Harper.

       WHEREFORE, Plaintiff Joann Harper, as Plaintiff ad Litem for David C. Harper,

deceased, prays for judgment against Defendants under Count II of this Complaint, for just and

fair compensation adequate to compensate Plaintiff for the injuries and damages Decedent David

C. Harper has suffered and incurred in the past, as well as for Plaintiff’s costs herein incurred and




                                     16
         Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 16 of 17
expended, and for such and further relief as the Court may deem just and necessary under the

circumstances.

                                                 Respectfully submitted,




                                                 ________________________________
                                                 Maureen M. Brady MO #57800
                                                 Lucy McShane         MO #57957
                                                 MCSHANE & BRADY, LLC
                                                 1656 Washington Street, Suite 120
                                                 Kansas City, MO 64108
                                                 Telephone: (816) 888-8010
                                                 Facsimile: (816) 332-6295
                                                 E-mail: mbrady@mcshanebradylaw.com
                                                        lmcshane@mcshanebradylaw.com
                                                 ATTORNEYS FOR PLAINTIFFS




                                    17
        Case 4:21-cv-00617-SRB Document 1 Filed 08/25/21 Page 17 of 17
